Citation Nr: 0521829	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  96-45 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

2.  Entitlement to service connection for arthritis of the 
lumbar spine.

3.  Entitlement to service connection for a right hand 
disability.

4.  Entitlement to service connection for a hip disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the Regional 
Office (RO) that denied service connection for the 
disabilities at issue.  In a decision dated in April 1998, 
the Board denied the veteran's appeal.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court) which, in July 2000, issued a 
single-judge memorandum decision that affirmed the Board's 
determination.  The veteran appealed this decision to the 
U.S. Court of Appeals for the Federal Circuit which, in March 
22, 2001, granted the Secretary's motion for remand.  By 
Order dated April 19, 2001, the Court withdrew its July 2000 
memorandum decision and vacated the Board's April 1998 
decision, and remanded the case for readjudication.  

In a decision dated in August 2003, the Board remanded the 
claims to the RO for additional development.  That action has 
been completed and the case is again before the Board for 
appellate consideration.  




FINDINGS OF FACT

1.  The veteran's in-service complaints regarding the 
cervical spine were acute and transitory and resolved without 
residual disability.

2.  A disability of the cervical spine, to include arthritis, 
was initially demonstrated many years after service, and 
there is no competent medical evidence to relate it to 
service.

3.  The veteran was seen on a few occasions during service 
for low back complaints, but no abnormality of the spine was 
present on the discharge examination in July 1963.

4.  A chronic low back disability, to include arthritis, was 
first manifested many years after service, and has not been 
shown to be related to service.  

5.  A right hand disability was not demonstrated during 
service and has not been documented following the veteran's 
discharge from service.

6.  A hip disability was initially manifested many years 
following service, and there is no competent medical evidence 
that demonstrates that it is related to service.

7.  Tinnitus was not shown during service, and has not been 
documented following service.

8.  The veteran sustained a laceration of the lip during 
service.  

9.  There is no clinical evidence of any residuals of a head 
injury following service.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  Arthritis of the lumbar spine was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

3.  A right hand disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

4.  A hip disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

5.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

6.  Residuals of a head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in January 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claims, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claims.  As such, the 
Board finds that the letter satisfied VA's duty to notify the 
appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were initially adjudicated prior to the 
provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the appellant full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claims, notice was 
provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's private and VA medical records, VA examination 
reports and statements submitted on behalf of the veteran.  
The appellant has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the appellant's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

The service medical records disclose that the veteran was 
seen in February 1962 for complaints of pain in the back, 
especially on hard labor.  It was indicated that he had no 
trouble bending.  There was no muscle spasm.  The diagnosis 
was that the examiner doubted any disease.  An X-ray study of 
the lumbosacral spine revealed no bony pathology.  The 
veteran was seen for pain in the low back of two to three 
weeks duration in April 1962.  An examination revealed no 
costovertebral angle tenderness.  There was some pain across 
the iliac crests.  Range of motion was full.  The impression 
was pain in the back on weight bearing.  Medication and heat 
were prescribed.  

The service medical records also show that the veteran was 
seen in August 1962 and it was indicated that he had been 
treated two days earlier for a deep laceration of the 
inferior lip.  This was debrided and sutures were applied.  
An examination disclosed that the lip was somewhat swollen.  
The sutures were removed.  It was indicated that the wound 
did not seem infected.  The examiner requested an opinion 
from an oral surgeon.  In May 1963, the veteran reported pain 
and stiffness of the neck and back.  On a report of medical 
history in July 1963, in conjunction with the separation 
examination, the veteran noted that he had pains in the back.  
A clinical evaluation of the spine, upper and lower 
extremities, as well as a neurological evaluation, on the 
separation examination in July 1963, were normal. 

An undated statement from a nurse was received in July 1995.  
She indicated that she had worked in the office of the 
veteran's physician from April 1990 to December 1992 and that 
the veteran had been seen on occasion during that time frame 
for discomfort in his cervical neck.  She stated that the 
veteran's medical records had possibly been inadvertently 
misplaced.  She included an X-ray study of the cervical spine 
dated in April 1990 that demonstrated hypertrophic spurs of 
degenerative joint disease.  

The veteran was seen by a private physician in September 1995 
for complaints including pain in the hands and hips.  He 
stated that he the pain had started 20 years earlier and that 
he had been told in 1972 that he had degenerative arthritis.  
He reported an accident in 1960 in which he injured his 
cervical spine.  He asserted that he did not have pain for 
ten years, until 1970.  Following an examination, the 
assessments were to rule out polyneuralgia, rheumatoid 
arthritis and multiple sclerosis.

Numerous lay statements were received in 1995.  The veteran's 
former wife reported that she was married to the veteran 
while he was in service.  She insisted that while on 
maneuvers, the veteran was injured by a severe blow to his 
head.  She claimed that a spring loaded tank hatch jarred 
loose and drove the veteran down into an armored personnel 
carrier.  She asserted that the blow was so severe that it 
drove his teeth through his lower lips and gum.  She 
maintained that stitches were required and that the blow was 
so hard, it broke the steel pin that held the armored 
personnel carrier seat in place.  A practical nurse stated 
that she had known the veteran since 1989 and had witnessed 
him have several episodes of shooting pains in his neck and 
hands.  She related that after hearing the veteran's history 
of a traumatic injury to his head and spine in service, and 
having the opportunity to see the X-ray study results that 
showed degeneration of the cervical spine and having had many 
clients who had experienced injuries to the head and spine, 
it was her opinion that the veteran's condition was the 
result of the initial injury he sustained in service.  She 
added that it had progressed to include damage to his nerves.  

In a statement dated in September 1995, P.H., apparently a 
relative of the veteran, wrote that the veteran received a 
severe blow to his head in service.  She stated that the 
veteran had no problems for eight to ten years following his 
discharge from service, but he then began to seek treatment 
from the VA and was diagnosed with a degenerative spinal 
condition.  She added that he again went to a VA facility in 
1990, apparently because he had a loud ringing in his ears 
that had affected his hearing.  The veteran's daughter, who 
indicated that she is a nurse, wrote that the veteran had 
begun to experience neurological symptoms in his hands over 
the previous 10 to 15 years.  

The veteran was afforded a VA examination of the spine in 
March 1996.  He reported that he was driving an armored 
personnel carrier in service and he went over an embankment 
and a spring-loaded hatch broke, and struck him over the 
head, resulting in an injury to his neck.  He claimed that he 
was knocked out and had a concussion.  He maintained that he 
was told at that time that he had sustained a compression 
fracture of C6 and C7.  He had complaints pertaining to the 
cervical spine, his hands, hips and hearing.  An X-ray study 
of the lumbar spine showed minimal anterior lipping.  An X-
ray study of the cervical spine revealed minimal localized 
degenerative joint disease.  No diagnosis was listed 
following an examination.

In January 2003, the VA medical center in Decatur, Georgia 
reported that it was unable to identify the veteran based on 
the information provided.

VA outpatient treatment records dated from 1997 to 2004 have 
been associated with the claims folder.  Magnetic resonance 
imaging of the brain in January 1998 was negative.  It was 
noted in July 2002 that the veteran continued to have 
cervical arthritis with some radiculopathy down both arms.  
The examiner noted that he and the veteran discussed the 
veteran's previous injury and he commented that it was quite 
probable that the veteran's arthritis was related to the head 
injury and the injury to his oral mucosa.  

Of record is a January 2004 order for hearing aids.  

The veteran was examined by the VA in January 2004.  He 
described his in-service injury, and stated that as a result 
of the cut on his lower lip which was sutured, he lost 
consciousness for a short period of time.  He indicated that 
he did not have any complaints regarding his head.  He 
reported that beginning around 1988, he had complaints of 
pain and weakness in the right hand.  The veteran also 
reported that his hips hurt if he sat for a long period of 
time.  He maintained that he had been experiencing neck pain 
for about ten years.  He also asserted that his low back pain 
began in 1986 or 1987.  X-ray studies of the right hand and 
hips were normal.  Following a clinical examination, the 
pertinent assessments were history of right hand pain, not 
active at the time of the examination; bilateral hip pain, 
likely secondary to bilateral hip strain; history of head 
injury, with no current residuals; degenerative changes of 
the lower cervical spine, with spur formation; and 
degenerative disc disease of the lumbar spine with mild 
bulging disc at L5-S1.  The examiner opined, based on the 
history of the head injury provided by the veteran, that the 
findings pertaining to the cervical spine were as likely as 
not to be related to the history of head injury.  He stated 
that one reason for this conclusion was the proximity of the 
reported injury to the cervical spine.  

In March 2004, a VA physician reviewed the claims folder and 
provided an additional opinion concerning the veteran's 
disabilities.  The examiner noted the diagnoses of 
degenerative disease of the lumbar spine, degenerative 
disease of the cervical spine, bilateral hip strain, history 
of hand pain and history of head injury.  He concluded that 
upon further review, there was no evidence of any trauma in 
service that would account for the degenerative changes or 
tinnitus, or other symptoms.  He noted that the veteran had a 
laceration repaired in service, and a very mild head injury, 
but that this would not be sufficient to result in the other 
disabilities.  The examiner concluded that there was no 
evidence in the literature supporting the fact that a mild 
head injury with lip laceration would result in the current 
changes several years later.

Analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran asserts that he was injured when a tank hatch hit 
him on the head during service.  Although the service medical 
records confirm that the veteran was seen in August 1962 for 
a laceration of the lip, no mention was made of any injury to 
the head, nor did he describe how it occurred.  While it is 
true, as the veteran has alleged, that the treatment report 
when he was first seen for the laceration is not of record, 
it is significant to point out that no further mention is 
made of the injury to the lip.  There was no suggestion of 
any head injury on the separation examination in July 1963, 
and a neurological evaluation demonstrated no abnormality.  
It must also be noted that at the most recent VA examination, 
conducted in January 2004, the veteran indicated that he had 
no complaints regarding the head.  Moreover, following the 
examination, the pertinent diagnosis was history of head 
injury.  It must be noted, however, that the claims folder 
was subsequently reviewed by a VA physician for an opinion 
concerning the etiology of the veteran's injuries.  He noted 
that the veteran had apparently sustained a mild head injury 
in service, resulting in a laceration, but that it would not 
be sufficient to cause the other injuries.  It is essential 
to point out that no current residuals of the head injury 
have been exhibited following service.  

The Board recognizes that the veteran's former wife furnished 
a letter supporting the veteran's claim, including the fact 
that he injured his head in service.  She did not, however, 
state that he had residuals of that alleged injury.  The 
evidence supporting the veteran's claim rests almost 
exclusively on his description of the in-service incident.  
This is, however, not supported by the service medical 
records at the time of the injury or even at the time of the 
discharge examination in July 1963.  In the absence of 
clinical evidence of any current residuals of a head injury, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection.  

The Board acknowledges that the veteran was treated on a few 
occasions in service for complaints involving the cervical 
and lumbar spine.  It must be emphasized, however, that while 
he reported back pain at the time of the separation 
examination in July 1963, no abnormality was documented on 
the clinical examination.  It must be concluded, accordingly, 
that the in-service complaints referable to the cervical 
spine and the lumbar spine were acute and transitory and 
resolved without residual disability.  Although the veteran 
reported on the March 1996 VA examination that he was told 
that he had a fracture of the cervical spine at the time of 
the in-service injury, there is no clinical evidence to 
support this claim.  Indeed, the spine was evaluated as 
normal on the discharge examination in July 1963.  There is 
no objective evidence of any disability involving the 
cervical spine or the lumbar spine for many years following 
service.  Indeed, at the time of the VA examination in 
January 2004, the veteran related that following service, he 
began to have low back pain in 1986 and his neck pain had 
been present for about ten years.  On another occasion, he 
reported to a private physician that he did not have neck 
pain for about ten years after service.  Regardless of the 
precise time the veteran's post-service symptoms began, the 
record clearly suggests that any disability was first present 
many years following service.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  
Moreover, the record does not contain competent clinical 
evidence relating any such disability to service.

The Board also notes that when the veteran was seen at a VA 
outpatient treatment clinic in July 2002, the examiner noted 
that the veteran had cervical arthritis with radiculopathy, 
and concluded that it was likely due to the in-service head 
injury.  Similarly, following the January 2004 VA 
examination, the examiner stated that the veteran's cervical 
spine disability was due to the head injury.  

As noted above, however, the veteran failed to provide an 
accurate portrayal of the injury he sustained in service.  As 
the Board is not bound to accept medical conclusions which 
are based on a history supplied by the veteran, where the 
history is unsupported by the medical evidence, Black v. 
Brown, 5 Vet. App. 177, 180 (1993), the Board does not have 
to accept that portion of the diagnoses.  See also Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  It must also be observed 
that following a review of the claims folder by a VA 
physician in March 2004, it was concluded that there was no 
evidence in service of any trauma that would have resulted in 
any of the veteran's symptoms, to include degenerative 
changes.  The Board finds that this opinion is of greater 
probative value than the evidence supporting the veteran's 
claim which, as noted above, is based on an inaccurate 
history.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection for residuals of a head injury, 
degenerative joint disease of the cervical spine, and for 
degenerative changes of the lumbar spine.  

The service medical records are negative for any abnormal 
findings concerning the hips, right hand or tinnitus.  The 
veteran reported when he was being treated by a private 
physician in September 1995 that he had pain in the hands and 
hips that had started about 20 years earlier.  The Board 
notes that an apparent relative of the veteran stated in 
September 1995 that the veteran sought treatment in 1990 
because of a ringing in his ears.  It is also noted that the 
pertinent diagnoses following the January 2004 VA examination 
were history of right hand pain, not active and bilateral hip 
pain, likely secondary to bilateral hip strain.  The 
conclusion based on a review of the claims folder by a VA 
physician in March 2004 was that there was no evidence of any 
trauma in service that would account for tinnitus or any 
other symptoms the veteran had.  Since no current disability 
of the right hand was demonstrated, and a VA physician has 
opined that there is no relationship between any claimed in-
service head injury and a bilateral hip disorder or tinnitus, 
there is no basis on which a grant of service connection may 
be based.  The Board concludes that this opinion, predicated 
on a review of the claims folder, is of greater probative 
value than statements made on behalf of the veteran.  
Accordingly, the Board finds that the weight of the evidence 
is against the claims for service connection for a right hand 
disability, a bilateral hip disorder and tinnitus.

ORDER

Entitlement to service connection for degenerative joint 
disease of the cervical spine is denied. 

Entitlement to service connection for arthritis of the lumbar 
spine is denied.

Entitlement to service connection for a right hand disability 
is denied.

Entitlement to service connection for a hip disability is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for residuals of a head 
injury is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


